            Case 1:19-cv-01107-ADA Document 64 Filed 05/27/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


FLASH-CONTROL, LLC,
                                                     Civil Action No. 1:19-cv-1107-ADA
                               Plaintiff,
                                                     JURY TRIAL DEMANDED
       v.

INTEL CORPORATION,

                               Defendant.



                           JOINT CLAIM CONSTRUCTION STATEMENT

        Plaintiff Flash-Control, LLC (“Flash Control”) and Defendant Intel Corporation (“Intel”)

submit this Joint Claim Construction Statement.

                                      U.S. Patent No. 8,531,880

        Intel asserts that the ʼ880 Patent is invalid for lack of written description. Flash Control

asserts that the ʼ880 Patent is valid.

                                              ’880 Patent
                                                                              Flash Control’s
            Claim Term                   Intel’s Proposed Construction    Proposed Construction
“said system further adapted to     Indefinite                            Plain and ordinary
write said one or more changes                                            meaning
from said second buffer to said
volatile memory, thereby
updating said one or more
updated portions from said
volatile memory to said first
buffer, thereby updating said
page stored therein to include
said one or more changes
associated with said one or
more write request”
          Case 1:19-cv-01107-ADA Document 64 Filed 05/27/20 Page 2 of 4




                                     U.S. Patent No. 8,817,537

        Intel asserts that the ʼ537 Patent is invalid for lack of written description. Flash Control

asserts that the ʼ537 Patent is valid.



Dated: May 27, 2020

By: /s/ Timothy Devlin                    By: /s/ J. Stephen Ravel

Timothy Devlin                                  J. Stephen Ravel
(pro hac vice)                                  Texas State Bar No. 16584975
Derek F. Dahlgren                               KELLY HART & HALLMAN LLP
(pro hac vice)                                  303 Colorado Street, Suite 2000
James M. Lennon                                 Austin, TX 78701
(pro hac vice)                                  Telephone: (512) 495-6429
Robert Kiddie                                   Facsimile: (512) 495-6401
(pro hac vice)                                  steve.ravel@kellyhart.com
DEVLIN LAW FIRM LLC
1526 Gilpin Avenue
Wilmington, DE 19806                            James E. Wren
(302)449-9010                                   Texas State Bar No. 22018200
tdevlin@devlinlawfirm.com                       1 Bear Place, Unit 97288
ddahlgren@devlinlawfirm.com                     Waco, Texas 76798
jlennon@devlinlawfirm.com                       Tel: (254) 710-7670
rkiddie@devlinlawfirm.com                       Email: james.wren@baylor.edu


Attorneys for Plaintiff                         Sonal N. Mehta (pro hac vice)
Flash-Control, LLC                              California State Bar No. 222086
                                                Jennifer John (pro hac vice)
                                                Massachusetts State Bar No. 694749
                                                WILMER CUTLER PICKERING HALE
                                                 & DORR LLP
                                                950 Page Mill Road
                                                Palo Alto, CA 94304
                                                Telephone: (650) 600-5051
                                                Facsimile: (650) 858-6001
                                                sonal.mehta@wilmerhale.com
                                                jennifer.john@wilmerhale.com


                                                Taylor Gooch (pro hac vice)
                                                California State Bar No. 294282
                                                Joshua D. Furman (pro hac vice)
                                                California State Bar No. 312641
                                                WILMER CUTLER PICKERING HALE
                                                 & DORR LLP
                                                One Front Street, Suite 3500
                                                San Francisco, CA 94111


                                                     2
Case 1:19-cv-01107-ADA Document 64 Filed 05/27/20 Page 3 of 4




                             Telephone: (628) 235-1026
                             Facsimile: (628) 235-1001
                             Taylor.gooch@wilmerhale.com
                             Josh.furman@wilmerhale.com

                             Attorneys for Defendant Intel, Inc.




                                 3
        Case 1:19-cv-01107-ADA Document 64 Filed 05/27/20 Page 4 of 4




                             CERTIFICATE OF SERVICE

      The undersigned certifies that on May 27, 2020 all counsel of record who are deemed to

have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).


                                         /s/ J. Stephen Ravel
                                         J. Stephen Ravel
